Citation Nr: 1537495	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected chronic
lumbar strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for the Veteran's service-connected chronic lumbar strain with degenerative joint disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a May 2011 VA Form 21- 4142, Authorization and Consent to Release Information to VA, in favor of Dr. Lamberton. While some of Dr. Lamberton's records are associated with the claims file, such are dated in the years prior to 2011. It does not appear that the AOJ requested the Veteran's private treatment records from Dr. Lamberton in connection with her current increased rating claim as identified by her May 2011 authorization. On remand, the AOJ should obtain an updated authorization from the Veteran and attempt to obtain her private treatment records from Dr. Lamberton.

Also, the Veteran submitted an incomplete VA Form 21- 4142 in favor of St. Luke's South Shore in September 2013. The AOJ informed the Veteran that her authorization form was incomplete and requested an updated form by a September 2013 letter. To date the Veteran has not responded. In this regard, the AOJ informed the Veteran by a May 2011 letter, related to a prior authorization, that St. Luke's requires a fee in order to provide its private treatment records; however, by a hand-written note on a September 2013 deferred rating, it appears that such is not the case. On remand, the AOJ should resolve the issue as to whether St. Luke's South Shore indeed charges a fee for private treatment records and if so, inform the Veteran of such and provide her a final opportunity to supplement the record with her own records; or if not, provide the Veteran a final opportunity to submit an updated and complete authorization to allow the AOJ to attempt to obtain such. 

The Veteran underwent VA examination in May 2011 in order to determine the severity of her service-connected chronic lumbar strain with degenerative joint disease. It appears that the AOJ scheduled the Veteran for an updated VA examination in March 2015; and a March 2015 internal electronic communication from the VA Compensation and Pension service indicates that the examination request was cancelled due to the Veteran's failure to appear. On remand, the AOJ should provide the Veteran a final opportunity to appear for an updated VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide her with a VA Form 21- 4142, Authorization and Consent to Release Information to VA, and request that she submit a completed updated authorization for her private treatment records from Dr. Lamberton. Obtain and associate with her claims file any identified and authorized private treatment records from Dr. Lamberton. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Resolve the issue as to whether St. Luke's South Shore indeed requires a fee in order to provide its private treatment records. If a positive response is received, inform the Veteran of such in response to her September 2013 incomplete authorization and request that she submit her own private treatment records. If a negative response is received, provide her with a VA Form 21- 4142, Authorization and Consent to Release Information to VA, and request that she submit a completed updated authorization for her private treatment records from St. Luke's South Shore. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Schedule the Veteran for an updated VA examination with an appropriate examiner to determine the current severity of her service-connected chronic lumbar strain with degenerative joint disease. The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.
4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




